DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 9 recite a top surface, a bottom surface, and a pair of side surfaces. It is unclear if they are different from the ones recited in claim 1 or the same. The examiner will interpret that they are the same.
Claim 10 recites that “a bottom surface positioned at a substantially right angle with a longitudinal axis of the bore” while claim 1 recites “the bottom surface extend continuously downwardly from the central portion to the exterior surface.” It is unclear if a bottom surface in claim 10 is different from the one recited in claim 1 or the same one, and how the same bottom surface can be extend continuously downwardly from the central portion and be at a substantially right angle with a longitudinal axis of the bore. Therefore, the examiner will interpret “a bottom surface” of claim 10 to be “an exterior bottom surface”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, 10, 12, 13, 16, and 18-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Muranaka et al. (JP 60-021171 A, hereinafter Muranaka, previously cited) in view of Miki et al. (US 2012/0227924 A1, hereinafter Miki).
 Re Claim 1. Muranaka teaches a submerged entry nozzle (Fig. 2-4, item 6) for continuous casting comprising an exterior surface and an interior surface defining a bore (item 10) extending from a top surface of the nozzle to a bottom portion of the nozzle, wherein the nozzle comprises a pair of ports (items 7a & 7b) extending from a bottom portion of the bore to a top surface, a bottom surface, and a pair of side surfaces extending between the top surface and the bottom surface (Fig. 4) to form a triangular shaped opening extending from a central portion of the nozzle to the exterior surface, wherein the bottom surface of each extend continuously downwardly from the central portion to the exterior surface and wherein the triangular shaped opening narrows from a top portion of each port to a bottom portion of each port (Fig. 4).  

Muranaka fails to teach that the top surface of each extend continuously downwardly from the central portion to the exterior surface.

The invention of Miki encompasses steel continuous casting method. Miki teaches that a molten steel discharge angle is 15 to 55 degrees to produce good quality steel (Fig. 2, para. 55).
In view of Miki, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Muranaka to employ a molten steel discharge angle of 15 to 55 degrees; since Miki teaches the advantage of using it, which is to produce good quality steel (para. 55).
As the nozzle of Muranaka in view of Mik has a discharge angle of 15 to 55 degrees, the top surface of each port would also extend continuously downwardly from the central portion to the exterior surface.

Regarding “such that each port is configured to increase a velocity…”: Since the nozzle of Muranaka in view of Miki and the claimed nozzle are structurally indistinguishable, the nozzle of Muranaka in view of Miki is capable of performing the claimed function.


Re Claim 3. The combination teaches wherein the bore comprises a substantially cylindrical portion extending downwardly from the top surface of the nozzle (Muranaka, Fig. 4).  

Re Claim 4. The combination teaches wherein the bore comprises a tapered portion coupled with the substantially cylindrical portion, wherein the tapered portion transitions from a substantially cylindrical shape to a substantially rectangular shape (Muranaka, Fig. 2-4).  

Re Claim 5. The combination teaches wherein the bore comprises a substantially rectangular portion, wherein the pair of ports are coupled with the substantially rectangular portion (Muranaka, Fig. 2-4).  

Re Claim 6. The combination teaches wherein each port of the pair of ports extends outwardly and downwardly from the bore at an angle of about 15 degrees (Miki, para. 55).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 

Re Claim 7. The combination teaches wherein each port of the pair of ports comprises a top surface, a bottom surface, and a pair of side surfaces extending between the top and bottom surfaces, wherein the top, bottom, and side surfaces are substantially flat, wherein each of the side surfaces are tapered downwardly and inwardly from the top surface to the bottom surface (Muranaka, Fig. 4).  

Re Claim 10. The combination teaches wherein each port of the pair of ports comprises an exterior bottom surface positioned at a substantially right angle with a longitudinal axis of the bore (Muranaka, Fig. 2, see 112b rejection above).  

Re Claim 12. Muranaka teaches a continuous casting system comprising a nozzle (Fig. 1 & 2, item 6) and a mold (items 1a & 1b), wherein the nozzle comprises a bore (Fig. 2-4, item 10) extending from a top surface of the nozzle to a bottom portion of the nozzle, wherein the nozzle comprises at least one port extending (items 7a & 7b) from a bottom portion of the bore to an opening at the bottom portion of the nozzle, wherein the bottom portion of the nozzle is submerged within the mold (Fig. 1 & 2), wherein the opening of the at least one port decreases in width from a top portion of the opening to a bottom portion of the opening (Fig. 4) and -3-Serial No. 16/256,208extends 
  
Muranaka fails to teach that the angle is between 5 degrees and about 15 degrees.

The invention of Miki encompasses steel continuous casting method. Miki teaches that a molten steel discharge angle is 15 to 55 degrees to produce good quality steel (Fig. 2, para. 55).
In view of Miki, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Muranaka to employ a molten steel discharge angle of 15 degrees; since Miki teaches the advantage of using it, which is to produce good quality steel (para. 55).

Re Claim 13. The combination teaches wherein the opening of the at least one port comprises an inverted triangular shape (Muranaka, Fig. 4).  

Re Claim 16. The combination teaches wherein the at least one port comprises a bottom surface positioned at a substantially right angle with a longitudinal axis of the bore (Muranaka, Fig. 2).  

Re Claim 18. Muranaka teaches a method of operating a continuous casting system comprising: 
providing a nozzle (Fig. 1 & 2, item 6) comprising a bore (item 10) extending longitudinally through the nozzle and a pair of ports (items 7a & 7b) extending from the bore to an exterior  wherein each port of the pair of ports comprises a bottom surface that each extend continuously downwardly from the central portion to the exterior surface; 
positioning the nozzle within a mold such that the each port of the pair of ports is submerged in the mold (Fig. 1 & 2); and 
flowing fluid through the bore and discharging an entirety of the fluid into the mold via the pair of ports (Fig. 2) such that the pair of ports increase a velocity of the fluid as the fluid flows through the pair of ports.  

Muranaka fails to teach that each port of the pair of ports comprises a top surface that each extend continuously downwardly from the central portion to the exterior surface.

The invention of Miki encompasses steel continuous casting method. Miki teaches that a molten steel discharge angle is 15 to 55 degrees to produce good quality steel (Fig. 2, para. 55).
In view of Miki, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Muranaka to employ a molten steel discharge angle of 15 to 55 degrees; since Miki teaches the advantage of using it, which is to produce good quality steel (para. 55).
As the nozzle of Muranaka in view of Mik has a discharge angle of 15 to 55 degrees, the top surface of each port would also extend continuously downwardly from the central portion to the exterior surface.



Re Claim 19. The combination teaches wherein each port of the pair of ports comprises a triangular shape (Muranaka, Fig. 4).  

Re Claim 20. The combination teaches wherein the each port of the pair of ports is angled downwardly as the at least one port extends from the bore to the exterior surface (Muranaka, Fig. 2).  

Re Claim 21. Since the nozzle of Muranaka in view of Miki and the claimed nozzle are structurally indistinguishable, the triangular shaped opening of each port of Muranaka in view of Miki is capable of is increasing a velocity of the fluid to more than about 3 meters per second.

Claims 2, 8, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muranaka in view of Miki as applied to claims 1, 7, or 12 above, and further in view of Heaslip et al. (US 6,027,051, hereinafter Heaslip, cited by applicant).
The teachings of Muranaka in view of Miki have been discussed above.
Muranaka in view of Miki fails to teach that: (re Claims 2) the exterior surface comprises a substantially flat front and rear surface and a pair of arcuate side surfaces between the front and rear surfaces to form a generally obround cross-sectional profile; (re Claim 8) each port of the pair of ports comprises rounded corners between the top, bottom, and side surfaces; re Claims 9 and 15) the nozzle comprises a fillet between the bore and a top surface of each port of the pair of ports.

The invention of Heaslip encompasses casting nozzle. Heaslip teaches that the exterior surface comprises a substantially flat front and rear surface and a pair of arcuate side surfaces between the front and rear surfaces to form a generally obround cross-sectional profile (Fig. 35 D), each port of the pair of ports comprises rounded corners between the top, bottom, and side surfaces (Fig. 35QQ), and the nozzle comprises a fillet between the bore and a top surface of each port of the pair of ports (Fig. 35).
In view of Heaslip, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Muranaka in view of Miki to employ the profiles taught by Heaslip to smooth the flow around the nozzle or from the ports.

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muranaka in view of Miki as applied to claims 1 and 12 above, respectively and further in view of Morales et al. (US 2014/0042192 A1, hereinafter Morales, cited by applicant).
Muranaka in view of Miki fails to teach that each port of the pair of ports/the at least one port comprises a channel extending along a length of a bottom surface of each port.

The invention of Morales encompasses casting nozzle. Morales teaches that each port of the pair of ports (Fig. 8 & 10, item 52) comprises a channel (item 57a) extending along a length of a bottom surface of each port, to improve port utilization (para. 46).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference, Miki addresses the new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

2/4/2021